DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a modular charging station, comprising: a main chassis body, comprising: a charging station interface positioned along an outer surface of the main chassis body; and an input power terminal; a charging station positioned on a first movable sub-chassis disposed within the main chassis body and electrically connected to the charging station interface; a battery bank positioned on a second movable sub-chassis disposed within the main chassis body and electrically connected to the input power terminal and the charging station; and a power management system disposed within the main chassis body and electrically connected to the charging station and the battery bank.
Regarding claims 2 – 15, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claims 16, the prior art does not teach or suggest the combination of wherein, a modular charging station, comprising: a main chassis body, comprising: a first charging station interface positioned along an outer surface of the main chassis body; a second charging station interface positioned along an outer surface of the main chassis body; and an input power terminal; a first charging station positioned on a first movable sub-chassis disposed within the main chassis body and electrically connected to the first charging station interface; a second charging station positioned on a second movable sub-chassis disposed within the main chassis body and electrically connected to the second charging station interface; a battery bank positioned on a third movable sub-chassis disposed within the 
Regarding claims 17 – 20, the claims are dependent upon claim 16 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20180244170 A1	Kydd; Paul Harriman
US 20170361727 A1	MIFTAKHOV; VALERY et al.
US 20190061546 A1	Miftakhov; Valery
US 20180001781 A1	Quattrini, JR.; Richard J. et al.
US 20200254887 A1	Robert; Brian Joseph et al.
US 20170274792 A1	Vaughan; Peter et al..





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859